Title: From Abigail Smith Adams to Anonymous, 25 August 1809
From: Adams, Abigail Smith
To: Anonymous



My Dear Madam,—
Quincy, August 25th, 1809.

Inclosed is a Letter which came under cover to the president. I take an early opportunity to forward it to you. I presume it is, from your son. At the same time I avail myself of the occasion, and write my sympathy, with that which I know you must feel, at the destination of our Children to a foreign Country. The appointment is no doubt an honorable one, and in a public light, I consider it, an acquisition to the Country, having been so frequently exercised in the lesson, of sacrificeing private happiness to the public good. I submit to the destination tho not without the most painfull sensations. At the Age to which both his Father and I have arrived, we can faintly hope to meet again, the loss of his society to us, is no common loss. May the blessing of God Almighty attend them.
I had flattered myself with the hope of seeing you here this summer, the tye is broken but should you have an other inducement to come to Boston, I hope you will pass some time with us at Quincy. We have two Branches to console us for the absence of their parents. John is the youthfull Image of his Dear Mother, a lovely Boy. George is a careless wise Boy very much like his Father. Charles whom they have taken with them is a Stout fellow—resembling both parents—present me to all your family. Most affectionatly your Friend
Abigail Adams.